FILED INOPEN COURT 4
on 2 Ld.

Fae? A. Moore, dr., Clerk
5 District Court
UNITED STATES DISTRICT COURT - Eastern Diatrict of NG

EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION

UNITED STATES OF AMERICA No. 5:20-CR-524-1BR
V.

LAKISHA VICTORIA MCDOUGALD
ORDER TO SURRENDER

The defendant in the above-entitled action having been sentenced to the custody of the
U.S. Bureau of Prisons and having requested in open court a postponement of the
commencement of the sentence heretofore imposed, it is now ORDERED:

The defendant, Lakisha Victoria McDougald, surrender to the U. S. Bureau of Prisons by
reporting:
____ tothe U. S. Marshal’s Office, Raleigh, NC, as directed;
____ to the U. S. Marshal’s Office, Raleigh, NC, on :
____ to the designated institution on :
xX upon notification by the Court or the U.S. Marshal’s Service to report.

 

As a condition of the order, the defendant shall continue to report to the U.S. Probation
Office as directed.

<a

Yr~svs-2) EES G2 <A BBF

Date W. Earl Britt
Senior US District Judge

 

 

 

| have received a copy of this order and agree to report as directed. | understand that if |
fail to report, | may be cited for Contempt of Court, and if convicted, may be punished by
imprisonment and/or fine or both in addition to the sentence imposed in my case.

Pole Mr \WPCGyhe

Defendant Counsel for the Defendant

 

 

Case 5:20-cr-00524-BR Document 21 Filed 08/13/21 Page 1of1
